c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date uil number info release date conex-137807-09 the honorable tom harkin united_states senator walnut street room des moines ia attention ------------------ dear senator harkin this letter responds to your inquiry dated date on behalf of your constituent --------------------- -------------- asked about the cobra premium assistance provision in the american_recovery_and_reinvestment_act_of_2009 arra under the arra premium assistance provision certain individuals who are eligible for cobra continuation health coverage have to pay only percent of the otherwise applicable_premium for cobra coverage under federal_law which an employer must provide to qualifying individuals the employer is reimbursed for the other percent of the premium by means of a payroll_tax_credit under arra for cobra coverage under state law the insurer is reimbursed for the other percent of the premium by means of a payroll_tax_credit -------------- describes a situation in which a small_employer must provide cobra coverage under federal_law however because of a reduction in the employer’s business the employer does not have the funds to pay the other percent of the premium and may have to terminate its group health insurance -------------- asked whether the employer could transfer the percent payment_liability to the insurance_company as if the employer were not subject_to federal cobra the law determines whether an employer must provide cobra coverage under federal_law we do not have the authority to make the insurance_company rather than the employer liable for providing coverage nonetheless --------------’s inquiry suggests a possible misunderstanding of the availability of reimbursement for the other percent of the premium by means of a conex-137807-09 payroll_tax_credit he said the employer does not have sufficient payroll_taxes from which he could recover the percent of the premium he paid however if the percent premium amount the employer paid and the resulting payroll_tax_credit exceeds the employer’s payroll tax_liability we treat the excess as a tax overpayment that we refund to the employer thus the employer is reimbursed for the premium amount_paid even if that amount exceeds its payroll tax_liability i hope this response is helpful if i can be of further assistance please contact me at ------ --------------or ------------------of my staff at ----- ------------- sincerely division counsel associate chief_counsel tax exempt government entities nancy j marks
